 

SCHEDULE

Tax covenant

1.Interpretation



1.1The definitions and rules of interpretation in this clause apply in this Tax
Covenant.



Accounts Relief:

means : 

a)    any Relief (including the right to a repayment of Tax) that has been shown
as an asset in the Accounts; and 

b)    any Relief that has been taken into account in computing (and so reducing
or eliminating) any provision for deferred Tax in the Accounts; 

Buyer's Relief:

means: 

a)    any Accounts Relief; 

b)    any Relief which arises in connection with any Event occurring after
Accounts Date; and 

c)    any Relief, whenever arising, of the Buyer or any member of the Buyer's
Tax Group other than the Company;

Buyer's Tax Group: the Buyer and any other company or companies which are from
time to time treated as members of the same group as, or otherwise connected or
associated in any way with, the Buyer for any Tax purpose; Dispute: any dispute,
appeal, negotiations or other proceedings in connection with a Tax Claim; Event:
includes (without limitation), the expiry of a period of time, the Company
becoming or ceasing to be associated with any other person for any Tax purpose
or ceasing to be or becoming resident in any country for any Tax purpose, the
death or the winding up or dissolution of any person, the earning, receipt or
accrual for any Tax purpose of any income, profit or gains, the incurring of any
loss or expenditure, and any transaction (including the execution and completion
of all provisions of this agreement), event, act or omission whatsoever, and any
reference to an Event occurring on or before a particular date shall include
Events that, for Tax purposes, are deemed to have, or are treated or regarded as
having, occurred on or before that date;

 



1

 

 

Group Relief:

any or all of the following: 

a)    relief surrendered or claimed under Part 5 of the Corporation Tax Act 2010
(Chapter IV of Part X of ICTA 1988); 

b)    advance corporation tax capable of being surrendered or claimed under
regulation 13 of the Corporation Tax (Treatment of Unrelieved Surplus Advance
Corporation Tax) Regulations 1999 (SI 1999/358);

c)    a Tax refund capable of being surrendered or claimed under section 963 of
the Corporation Tax Act 2010 (section 102 of the Finance Act 1989);

d)    the notional transfer of an asset or reallocation of a gain or loss under
sections 171A or 179A of TCGA 1992 and the notional reallocation of a gain under
section 792 of the Corporation Tax Act 2009 (clause 66 of Schedule 29 to the
Finance Act 2002 for accounting periods ending before 1 April 2009);

e)    eligible unrelieved foreign Tax surrendered or claimed under the Double
Taxation Relief (Surrender of Relievable Tax Within a Group) Regulations 2001
(SI 2001/1163); and

f)    any other Relief available between members of a group for Tax purposes;

Liability for Taxation:

means:

a)    any liability of the Company to make an actual payment of or in respect of
Tax whether or not the same is primarily payable by the Company and whether or
not the Company has or may have any right of reimbursement against any other
person, in which case the amount of the Liability for Taxation shall be the
amount of the actual payment;

 



2

 

 

 



b)    the Loss of any Accounts Relief (including any Relief surrendered or to be
surrendered by a member of the Seller's Group), in which case the amount of the
Liability for Taxation will be the amount of Tax which would (on the basis of
Tax rates current at the date of such Loss) have been saved but for such Loss,
assuming for this purpose that the Company had sufficient profits or was
otherwise in a position to use the Relief; or where the Relief is the right to
repayment of Tax or to a payment in respect of Tax, the amount of the repayment
or payment; and

c)    the use or setting off of any Buyer's Relief in circumstances where, but
for such set off or use, the Company would have had a liability to make a
payment of or in respect of Tax for which the Buyer would have been able to make
a claim against the Seller under this Tax Covenant, in which case, the amount of
the Liability for Taxation shall be the amount of Tax for which the Seller would
have been liable but for such set off or utilisation;

Loss: includes absence, failure to obtain, non-existence, non-availability,
reduction, modification, loss, counteraction, nullification, utilisation,
disallowance, withdrawal or claw-back for whatever reason; Overprovision:

the amount by which any provision for tax (other than deferred tax) in the
Accounts is overstated, except where such overstatement arises as a result of: 

a)    a change in law; 

b)    a change in the accounting bases on which the Company values its assets;
or 

c)    a voluntary act or omission of the Buyer, 

d)    which, in each case, occurs after Completion;

Relief: includes any loss, relief, allowance, credit, exemption or set off in
respect of Tax or any deduction in computing income, profits or gains for the
purposes of Tax and any right to a repayment of Tax or to a payment in respect
of Tax; Saving: the reduction or elimination of any liability of the Company to
make an actual payment of corporation tax in respect of which the Seller would
not have been liable under clause 2, by the use of any Relief arising wholly as
a result of a Liability for Taxation in respect of which the Seller has made a
payment under clause 2 of this Tax Covenant;

 



3

 

 

Seller's Group: the Seller and any other company or companies (other than the
Company and any Subsidiaries) which either are or become after Completion, or
have within the seven years ending at Completion been treated as, members of the
same group, or otherwise connected or associated in any way with the Seller for
Tax purposes; Tax or Taxation: all forms of taxation and statutory,
governmental, state, federal, provincial, local, government or municipal
charges, duties, imposts, contributions, levies, withholdings or liabilities
wherever chargeable and whether of the UK or any other jurisdiction (including,
for the avoidance of doubt, National Insurance contributions in the UK and
corresponding obligations elsewhere) and any penalty, fine, surcharge, interest,
charges or costs relating thereto (including interest and penalties arising from
the failure of the Company to make adequate instalment payments under the
Corporation Tax (Instalments Payments) Regulations 1998 (SI 1998/3175) in any
period ending on or before Completion); Tax Claim: any assessment, notice,
demand, letter or other document issued or action taken by or on behalf of any
Taxation Authority, self-assessment or other occurrence from which it appears
that the Company or the Buyer is or may be subject to a Liability for Taxation
or other liability in respect of which the Seller is or may be liable under this
Tax Covenant; Taxation Authority: any government, state or municipality or any
local, state, federal or other fiscal, revenue, customs or excise authority,
body or official competent to impose, administer, levy, assess or collect Tax in
the UK or elsewhere; Taxation Statute: any directive, statute, enactment, law or
regulation wherever enacted or issued, coming into force or entered into
providing for or imposing any Tax and shall include orders, regulations,
instruments, by-laws or other subordinate legislation made under the relevant
statute or statutory provision and any directive, statute, enactment, law,
order, regulation or provision which amends, extends, consolidates or replaces
the same or which has been amended, extended, consolidated or replaced by the
same.

 



4

 

 

1.2References to gross receipts, income, profits or gains earned, accrued or
received shall include any gross receipts, income, profits or gains deemed under
the relevant Taxation Statute to have been or treated or regarded as earned,
accrued or received.

1.3References to a repayment of Tax shall include any repayment supplement or
interest in respect of it.

1.4Any reference to something occurring in the ordinary course of business shall
not include:

1.4.1anything that involves, or leads directly or indirectly to, any liability
of the Company to Tax that is the primary liability of, or properly attributable
to, or due from another person (other than a member of the Buyer's Tax Group);

1.4.2anything that relates to or involves the acquisition or disposal of an
asset or the supply of services (including the lending of money, or the hiring
or licensing of tangible or intangible property) in a transaction which is not
entered into on arm's length terms;

1.4.3anything that relates to or involves the making of a distribution for Tax
purposes, the creation, cancellation or reorganisation of share or loan capital,
the creation, cancellation or repayment of any intra-group debt or the Company
becoming or ceasing to be or being treated as ceasing to be a member of a group
of companies or becoming or ceasing to be associated or connected with any other
company for any Tax purposes;

1.4.4anything that relates to any scheme, transaction or arrangement designed
partly or wholly or containing steps or stages designed partly or wholly for the
purpose of avoiding or reducing or deferring a Liability to Taxation;

1.4.5anything that gives rise to a Liability for Taxation on deemed (as opposed
to actual) profits or to the extent that it gives rise to a Liability for
Taxation on an amount of profits greater than the difference between the sale
proceeds of an asset and the amount attributable to that asset in the Accounts
or, in the case of an asset acquired since the Accounts Date, the cost of that
asset; or

1.4.6anything that involves, or leads directly or indirectly to, a change of
residence of the Company or any Subsidiary for Tax purposes.

 

5

 

 

1.5Unless the contrary intention appears, words and expressions defined in this
agreement have the same meaning in this Tax Covenant and any provisions in this
agreement concerning matters of construction or interpretation also apply in
this Tax Covenant.

1.6Any stamp duty which is charged on any document, or in the case of a document
which is outside the UK, any stamp duty which would be charged on the document
if it were brought into the UK, which is necessary to establish the title of the
Company to any asset, and any interest fine or penalty relating to such stamp
duty, shall be deemed to be a liability of the Company to make an actual payment
of Taxation in consequence of an Event arising on the last day on which it would
have been necessary to pay such stamp duty in order to avoid any liability to
interest or penalties arising on it.

2.Covenant

The Seller covenants with the Buyer that, subject to the provisions of this Tax
Covenant, the Seller shall pay to the Buyer an amount equal to any:

2.1Liability for Taxation resulting from or by reference to any Event occurring
on or before Completion or in respect of any gross receipts, income, profits or
gains earned, accrued or received by the Company on or before Completion,
whether or not such liability has been discharged on or before Completion;

2.2Liability for Taxation, including liability for payments in respect of
Taxation, which arises solely as a result of the relationship for Tax purposes
before Completion of the Company with any person other than a member of the
Buyer's Tax Group, whether arising before or after Completion;

2.3Liability for Taxation which arises as a result of any Event which occurs
after Completion pursuant to a legally binding obligation (whether or not
conditional) entered into by the Company on or before Completion otherwise than
in the ordinary course of business;

2.4Liability for Taxation which arises after Completion but which relates to the
periods prior to Completion and arises as a result of the Company’s failure to
account to the Taxation Authority for Tax on sums received by way of gratuities
or tips prior to Completion; and

2.5costs and expenses (including legal costs on a full indemnity basis),
properly incurred by the Buyer, the Company or any member of the Buyer's Tax
Group in connection with any Liability for Taxation or other liability in
respect of which the Seller is liable under this Schedule, any Tax Claim or
taking or defending any action under this Schedule.

 



6

 

 

3.Payment date and interest



3.1Payment by the Seller in respect of any liability under this Schedule must be
made in cleared and immediately available funds on the following days:

3.1.1in the case of a Liability for Taxation that involves an actual payment of
or in respect of Tax, the later of ten business days before the due date for
payment and five business days after the date on which the Buyer serves notice
on the Seller requesting payment;

3.1.2in the case of the loss of a right to repayment of Tax or a liability under
Clause 2 (d) five Business Days following the date on which the Buyer serves
notice on the Seller requesting payment;

3.1.3in a case that involves the loss of a Relief (other than a right to
repayment of Tax), the last date on which the Tax is or would have been required
to be paid to the relevant Taxation Authority in respect of the earlier of:

3.1.3.1the period in which the Loss of the Relief gives rise to an actual
liability to pay tax; or

3.1.3.2.the period in which the Loss of the Relief occurs (assuming for this
purpose that the Company had sufficient profits or was otherwise in a position
to use the Relief); or

3.1.3.3in a case that falls within clause c) of the definition of Liability for
Taxation, the date on which the Tax saved by the Company or the relevant
Subsidiary is or would have been required to be paid to the relevant Taxation
Authority.

3.2If the Liability for Taxation is a liability to corporation tax payable by
instalments in accordance with the Corporation Tax (Instalment Payments)
Regulations 1998 (SI 1998/3175):

3.2.1the notice served by the Buyer on the Seller under clause 3.1 shall specify
the amount of the liability that is due for payment on each instalment date for
the accounting period in which the Liability to Taxation arises; and

3.2.2the due dates for payment of the Tax clause 3.1.1 to clause 3.1.3 shall be
the due dates for payment of each of the instalments.

3.3Any dispute as to the amount specified in any notice served on the Seller
under clause 3.1.1 to clause 3.1.3 shall be determined by the auditors of the
Company for the time being, acting as experts and not as arbitrators (the costs
of that determination being shared equally by the Seller and the Buyer).

3.4If any sums required to be paid by the Seller under this Tax Covenant are not
paid on the date specified in clause 3.1, then, except to the extent that the
Seller's liability under clause 2 compensates the Buyer for the late payment by
virtue of it extending to interest and penalties, such sums shall bear interest
(which shall accrue from day to day after as well as before any judgment for the
same) at the rate of 2% per annum over the base rate from time to time of the
Bank of England or (in the absence thereof) at such similar rate as the Buyer
shall select from the day following the due date up to and including the day of
actual payment of such sums, such interest to be compounded quarterly.

 

7

 

 

4.Exclusions

4.1The covenant contained in clause 2 above shall not cover any Liability for
Taxation to the extent that:

4.1.1provision or reserve (other than a provision for deferred tax) in respect
of the liability is made or reflected in the Accounts;

4.1.2such Liability for Taxation was discharged on or before the Accounts Date
and the discharge of such Liability for Taxation was reflected in the Accounts;

4.1.3it arises or is increased as a result only of any change in the law of Tax
(other than a change targeted specifically at countering a tax avoidance scheme)
announced and coming into force after Completion (whether relating to rates of
Tax or otherwise) or the withdrawal of any extra-statutory concession previously
made by a Taxation Authority (whether or not the change purports to be effective
retrospectively in whole or in part);

4.1.4it would not have arisen but for a change after Completion in the
accounting bases on which the Company values its assets (other than a change
made to comply with UK GAAP as at the date of Completion);

4.1.5the Buyer is compensated for any such matter under any other provision of
this agreement;

4.1.6there is available to the Company a Relief which is not a Buyer's Relief;
or



4.1.7it would not have arisen but for a voluntary act, transaction or omission
of the Company or the Buyer outside the ordinary course of business after
Completion and which the Buyer was aware or ought reasonably to have been aware
would give rise to the Liability for Taxation or other liability in question.

4.2For the purposes of clause 4.1.8 an act will not be regarded as voluntary if
undertaken pursuant to a legally binding obligation entered into by the Company
on or before Completion or imposed on the Company by any legislation whether
coming into force before, on or after Completion or for the purpose of avoiding
or mitigating a penalty imposable by such legislation, or if carried out at the
written request of the Seller.

 



8

 

 

5.Limitations

5.1The liability of the Seller under clause 2 will terminate on the seventh
anniversary of Completion except in respect of any claim under clause 2 under
Schedule 4 of the Agreement of which notice in writing is given to the Seller
before that date containing, to the extent reasonably practicable, a description
of such claim and the estimated total amount of the claim.

5.2Subject to clause 5.3 and clause 5.4, the aggregate liability of the Seller
under clause 2 shall not exceed $3,150,000 USD.

5.3The amount of the aggregate liability of the Seller set out in clause 5.2
will be increased by any amount received by the Seller by way of payment or set
off under clause 6 (Overprovisions), clause 7 (Savings) or clause 8 (Recovery
from third parties).

5.4The amount of the aggregate liability of the Seller set out in clause 5.2
will be increased by the amount of any liability of the Seller arising (or which
would have arisen but for clause 4) in respect of Taxation which is primarily
the liability of, or is attributable to, a person other than the Company.

6.Overprovisions

6.1If, on or before the seventh anniversary of Completion, the auditors for the
time being of the Company certify (at the request and expense of the Seller)
that any provision for Tax in the Accounts (other than a provision for deferred
tax) has proved to be an Overprovision, then:

6.1.1the amount of any Overprovision shall first be set off against any payment
then due from the Seller under this Tax Covenant;

6.1.2to the extent that there is an excess, a refund shall be made to the Seller
of any previous payment or payments made by the Seller under this Tax Covenant
(and not previously refunded under this Tax Covenant) up to the amount of such
excess; and

6.1.3to the extent that the excess referred to in clause 6.1.2 is not exhausted,
the remainder of that excess will be carried forward and set off against any
future payment or payments which become due from the Seller under this Tax
Covenant.

6.2After the Company's auditors have produced any certificate under this clause
6, the Seller or the Buyer may, at any time before the seventh anniversary of
Completion, request the auditors for the time being of the Company to review (at
the expense of the Seller) that certificate in the light of all relevant
circumstances, including any facts of which it was not aware, and which were not
taken into account, at the time when such certificate was produced, and to
certify whether in their opinion the certificate remains correct or whether, in
light of those circumstances, it should be amended.

 

9

 

 

6.3If the auditors make an amendment to the earlier certificate and the amount
of the Overprovision is revised, that revised amount shall be substituted for
the previous amount and any adjusting payment that is required shall be made by
or to the Seller (as the case may be) as soon as practicable.

7.Savings

If (at the Seller's request and expense) the auditors for the time being of the
Company determine that the Company has obtained a Saving, the Buyer shall as
soon as reasonably practicable thereafter repay to the Seller, after deduction
of any amounts then due by the Seller, the lesser of:

7.1the amount of the Saving (as determined by the auditors) less any costs
incurred by the Buyer, the Company; and

7.2the amount paid by the Seller under clause 2 in respect of the Liability for
Taxation which gave rise to the Saving less any part of that amount previously
repaid to the Seller under any provision of this Tax Covenant or otherwise.

8.Recovery from third parties

8.1Where the Seller has paid an amount in full discharge of a liability under
clause 2 in respect of any Liability for Taxation and the Buyer, the Company is
or becomes entitled to recover from some other person not being the Buyer, the
Company or any other company within the Buyer's Tax Group, any amount in respect
of such Liability for Taxation, the Buyer shall or shall procure that the
Company shall:

8.1.1notify the Seller of its entitlement as soon as reasonably practicable; and



8.1.2if required by the Seller and, subject to the Buyer and the Company being
indemnified by the Seller against any Tax that may be suffered on receipt of
that amount and any costs and expenses incurred in recovering that amount, take
or procure that the Company takes all reasonable steps to enforce that recovery
against the person in question (keeping the Seller fully informed of the
progress of any action taken) provided that the Buyer shall not be required to
take any action under this clause 8.1 (other than an action against:

8.1.2.1a Taxation Authority; or



8.1.2.2a person who has given Tax advice to the Company on or before
Completion),



which, in the Buyer's reasonable opinion, is likely to harm its, the Company's
commercial or employment relationship (potential or actual) with that or any
other person.

 



10

 

 

8.2If the Buyer or the Company recovers any amount referred to in clause 8.1,
the Buyer shall account to the Seller for the lesser of:

8.2.1any amount recovered (including any related interest or related repayment
supplement) less any Tax suffered in respect of that amount and any costs and
expenses incurred in recovering that amount (except to the extent that amount
has already been made good by the Seller under clause 8.1 (b)); and

8.2.2the amount paid by the Seller under clause 2 in respect of the Liability
for Taxation in question.

9.Surrender of Group Relief or other election

9.1Subject to and in accordance with the provisions of this clause 9 , if any
liability of the Seller under this Tax Covenant or in respect of any claim under
the Tax Warranties can be reduced or eliminated by the surrender of Group Relief
to the Company by the Seller or any company other than a member of the Buyer's
Tax Group or a company connected with the Buyer (including by way of electing
that any gain on the disposal or notional disposal of an asset be treated as
accruing not to the Company but to a member of the Seller's Group), the Seller
may make or procure the making of such surrender or election and the Buyer shall
procure that the Company shall cooperate with the Seller in relation to such
surrender or election and make all necessary returns, claims, consents and
notifications required to be made in respect of such surrender or election.

9.2The Company shall not be liable to give any consideration in respect of any
surrender of or election in relation to Group Relief under clause 9.1.

10.Corporation tax returns

10.1Subject to this clause 10, the Buyer will have exclusive conduct of all
Taxation affairs of the Company after Completion.

10.2The Buyer will procure that the Company keeps the Seller or the Seller's
duly authorised agent fully informed of its Taxation affairs in respect of any
accounting period ended on or before Completion for which final agreement with
the relevant Taxation Authority of the amount of Taxation due from the Company
has not been reached. The Buyer will not submit any substantive correspondence
or submit or agree any return or computation for any such period to any Taxation
Authority without giving the Seller a reasonable opportunity to comment and
taking account of the Seller's reasonable representations.

10.3The Buyer will procure that the Company does not amend or withdraw any
return or computation or any claim, election, surrender or consent made by it in
respect of its accounting periods ended on or before Completion without giving
the Seller a reasonable opportunity to comment and taking account of the
Seller's reasonable representations.

 

11

 

 

10.4For the avoidance of doubt:

10.4.1.where any matter relating to Tax gives rise to a Tax Claim, the
provisions of clause 11 shall take precedence over the provisions of this clause
10; and

10.4.2the provisions of this clause 10 shall not prejudice the rights of the
Buyer to make a claim under this Tax Covenant in respect of any Liability for
Taxation.

11.Conduct of Tax Claims

11.1Subject to clause 11.2, if the Buyer or the Company becomes aware of a Tax
Claim, the Buyer shall give or procure that notice in writing is given to the
Seller or to the Seller's duly authorised agent as soon as reasonably
practicable, provided that the giving of such notice shall not be a condition
precedent to the Seller's liability under this Tax Covenant.

11.2If the Seller becomes aware of a Tax Claim, it shall notify the Buyer in
writing as soon as reasonably practicable, and, on receipt of such notice, the
Buyer shall be deemed to have given the Seller notice of the Tax Claim in
accordance with the provisions of clause 11.1.

11.3Subject to clause 11.4, if the Seller indemnifies the Buyer and the Company
to the Buyer's reasonable satisfaction against all liabilities, costs, damages
or expenses which may be incurred thereby, including any additional Liability
for Taxation, the Buyer shall take and procure that the Company shall take such
action as the Seller may reasonably request by notice in writing given to the
Buyer to avoid, dispute, defend, resist, appeal, request an internal HM Revenue
and Customs review or compromise any Tax Claim.

11.4Neither the Buyer nor the Company shall be obliged to appeal or procure an
appeal against any assessment to Tax if the Buyer, having given the Seller
written notice of such assessment, does not receive written instructions from
the Seller within ten business days to do so.

11.5If:

11.5.1the Seller does not request the Buyer to take any action under clause 11.2
or fails to indemnify the Buyer or the Company to the Buyer's reasonable
satisfaction within a period of time (commencing with the date of the notice
given to the Seller) that is reasonable having regard to the nature of the Tax
Claim and the existence of any time limit in relation to avoiding, disputing,
defending, resisting, appealing, seeking a review or compromising such Tax
Claim, and which period will not in any event exceed a period of 14 days;

 

12

 

 

11.5.2the Seller (or the Company before Completion) has been involved in a case
involving fraudulent conduct or deliberate default in respect of the Liability
for Taxation which is the subject matter of the Dispute; or

11.5.3the Dispute involves an appeal against a determination by the Tax Chamber
of the First-tier Tribunal or higher tribunal, unless the Seller has obtained
the opinion of Tax counsel of at least ten years' standing that there is a
reasonable prospect that the appeal will succeed,

11.5.4the Buyer or the Company shall have the conduct of the Dispute absolutely
(without prejudice to its rights under this Tax Covenant) and shall be free to
pay or settle the Tax Claim on such terms as the Buyer or the Company may in its
absolute discretion consider fit.

11.6Neither the Buyer nor the Company shall be subject to any claim by or
liability to the Seller for non-compliance with any of the provisions of this
clause 11 if the Buyer, the Company or the relevant Subsidiary has acted in good
faith in accordance with the instructions of the Seller.

12.Grossing up

12.1All sums payable by the Seller to the Buyer under this Tax Covenant shall be
paid free and clear of all deductions or withholdings whatsoever unless the
deduction or withholding is required by law. If any deductions or withholdings
are required by law to be made from any of the sums payable under this Tax
Covenant, the Seller shall pay to the Buyer such sum as will, after the
deduction or withholding has been made, leave the Buyer with the same amount as
it would have been entitled to receive in the absence of any such requirement to
make a deduction or withholding.

12.2.If the Buyer incurs a taxation liability which results from, or is
calculated by reference to, any sum paid under this Tax Covenant, the amount so
payable shall be increased by such amount as will ensure that, after payment of
the taxation liability, the Buyer is left with a net sum equal to the sum it
would have received had no such taxation liability arisen.

12.3If the Buyer would, but for the availability of a Buyer's Relief, incur a
taxation liability falling within clause 12.2, it shall be deemed for the
purposes of that CLAUSE to have incurred and paid that liability.

12.4If the Buyer assigns the benefit of this Tax Covenant or this agreement the
Seller shall not be so liable under clause 12.1 or 12.2 except to the extent
that the Seller would have been so liable had no such assignment occurred.

 

13

 

 

13.General

All payments made by the Seller to the Buyer or by the Buyer to the Seller in
accordance with this Tax Covenant will be treated, to the extent possible, as an
adjustment to the Purchase Price for the Sale Shares.

 



14

